1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DARRAL ELLIS,                                       Case No. 2:19-cv-02164-APG-VCF
4                                             Plaintiff                     ORDER
5            v.
6     WARDEN HOWELL,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past six

16   months and a properly executed financial certificate on this Court’s approved form. .

17   Plaintiff has not submitted a properly executed financial certificate on this Court’s

18   approved form or an inmate account statement for the past six months. (See ECF No.

19   1). As such, the in forma pauperis application is denied without prejudice. The Court will

20   retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of

21   the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure

22   the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay

23   the full $400 filing fee for this action. If Plaintiff chooses to file a new application to

24   proceed in forma pauperis he must file a fully complete application to proceed in forma

25   pauperis, including an inmate account statement for the past six months and a properly

26   executed financial certificate on the Court’s approved form.

27   II.    CONCLUSION

28          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
1    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
2            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
3    approved form application to proceed in forma pauperis by a prisoner, as well as the
4    document entitled information and instructions for filing an in forma pauperis application.
5            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
6    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
7    the correct form with complete financial attachments, including an inmate account
8    statement for the past six months and a properly executed financial certificate on the
9    Court’s approved form, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400
10   fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
11   fee).
12           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No. 1-1) but will not file it at this time.
                     12-20-2019
16         DATED: ____________________
17
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                    -2-
